COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                NOTICE TO FILE THIRD SUPPLEMENTAL CLERK’S RECORD

Appellate case name:          Patrick Olajide Akinwamide v. Transportation Insurance
                              Company, CNA Insurance Company, and Automatic Data
                              Processing Inc.

Appellate case number:        01-15-00066-CV

Trial court case number:      1997-48526

Trial court:                  80th District Court of Harris County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is
directed to file a third supplemental clerk’s record containing a certified copy of the
findings of fact and conclusions of law, filed on November 12, 2015.

       The third supplemental clerk’s record shall be filed with the Clerk of the First
Court of Appeals in the above-referenced appellate cause number 01-15-00066-CV
within 10 days of the date of this notice. See TEX. R. APP. P. 34.5(c)(1), (3).

       The cost of preparing this record will be assessed as part of the costs of this appeal
upon issuance of this Court’s judgment.



Clerk’s signature:
                     Christopher A. Prine, Clerk of the Court

Date: December 10, 2015